 Case 1:19-cv-05717-DLI-JO Document 1 Filed 10/10/19 Page 1 of 11 PageID #: 1




Michael R. DiChiara (MD-2180)
KRAKOWER DICHIARA LLC
77 Market Street, Suite 3
Park Ridge, NJ 07656

11 Park Place, Suite 1503
New York, NY 10007
md@kdlawllc.com
Telephone: (201) 746-0303
Fax: (347) 765-1600

Attorneys for Plaintiff
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------x
LILIA YUDINA,

Plaintiff,
                                                            COMPLAINT AND DEMAND FOR
                       -against-                            JURY TRIAL

GREATER NEW YORK AUTOMOBILE                                 19 CV 5717
DEALERS ASSOCIATION,

Defendants.

--------------------------------------------------------x


        Plaintiff, by her attorneys, KRAKOWER DICHIARA LLC, complaining of the Defendant,

respectfully alleges, upon information and belief, as follows:

        1.       Plaintiff brings this lawsuit seeking recovery against Defendant for Defendant’s

violations of the antidiscrimination provisions of Title VII and the New York City Human Rights

Law, New York City Administrative Code § 8-101, et seq. (“NYCHRL”).
 Case 1:19-cv-05717-DLI-JO Document 1 Filed 10/10/19 Page 2 of 11 PageID #: 2




                                 JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 because

there is a federal question; and 28 U.S.C. § 1332(a), as diversity is present, the amount in

controversy is over $75,000.00, exclusive of interest and costs.

       3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(a)(c), as Defendant

conducts substantial business in this District.

                                          THE PARTIES

Defendant Greater New York Automobile Dealers Association (GNYADA)

       4.      Defendant GNYADA is a trade association that represents franchised car dealers

in New York.

       5.      Defendant maintains a principal executive office at 18-10 Whitestone Expy,

Whitestone, NY 11357

       6.      All actions and omissions described in this complaint were made by Defendant

directly and/or through their supervisory employees and agents.

       7.      At all times relevant to this Complaint, Defendant was an employer as that term is

defined by NYCHRL Section 8-102(5).

Plaintiff Lilia Yudina

       8.      Plaintiff Lilia Yudina (“Plaintiff”) is a citizen of New Jersey.

       9.      Defendant employed Plaintiff as a Communications and Marketing Manager until

she was wrongfully terminated in January 2019.

       10.     Plaintiff is female.

                                                  2
 Case 1:19-cv-05717-DLI-JO Document 1 Filed 10/10/19 Page 3 of 11 PageID #: 3




                                             FACTS

        11.    Defendant committed the following alleged acts knowingly, intentionally and

willfully.

        12.    At all times relevant to this Complaint, Plaintiff met or exceeded all reasonable

business expectations.

        13.    While employed by GNYADA, Plaintiff suffered several incidents of sexual

harassment and retaliation.

        14.    For instance, on October 5, 2018, Ed Gazzillo (“Gazzillo”), the Executive Vice

President of GNYADA, went to lunch with Plaintiff to Starbucks. Once there, Gazzillo sat very

close to Plaintiff and began to engage in an inappropriate conversation.

        15.    Gazzillo asked Plaintiff if she had a boyfriend, if she was dating anyone, what

dating apps Plaintiff used, and what type of men she likes.

        16.    During this same conversation, Gazzillo informed Plaintiff that he had just

separated from his wife, and that he wanted Plaintiff to stop by his office at the end of each

workday to say goodbye. This conversation made Plaintiff extremely uncomfortable.

        17.    Shortly after the above incident, Gazzillo asked Plaintiff to travel to Iowa with

him for a convention.

        18.    Gazzillo made Plaintiff uncomfortable, again, by constantly talking about the trip

and how they would have dinners together at convention.

        19.    In addition, Gazzillo frequently commented on Plaintiff’s clothes and inquired

why she would wear cover-ups.

                                                3
 Case 1:19-cv-05717-DLI-JO Document 1 Filed 10/10/19 Page 4 of 11 PageID #: 4




       20.     After having endured multiple incidents of harassment and retaliation, Plaintiff

filed an internal complaint on November 11, 2018 concerning Gazzillo’s conduct.

       21.     In her written complaint, Plaintiff documented multiple incidents of sexual

harassment and retaliation.

       22.     On November 20, 2018, GNYADA determined that Plaintiff’s allegations were

“unsubstantiated”.

       23.     Shortly after the determination concerning Plaintiff’s complaint, GNYADA

engaged in one final act of retaliation when it terminated Plaintiff on January 3, 2019.

                            FIRST CLAIM FOR RELIEF
                         (Gender Discrimination in Violation of
          New York City Human Rights Law, N.Y.C. Admin. Code § 8-101 et seq.)


       24.     Plaintiff realleges and incorporates by reference all previous paragraphs.

       25.     Defendant discriminated against Plaintiff on the basis of Plaintiff’s gender in

violation of NYCHRL § 8-101 et seq.

       26.     Plaintiff is female.

       27.     Plaintiff belongs to the group protected by NYCHRL § 8-101 et seq.

       28.     Defendant engaged in unlawful discriminatory practices as that term is defined

by the NYCHRL.

       29.     Defendant created and knowingly tolerated an abusive and hostile work

environment in which Plaintiff was discriminated against based on her gender.

       30.     Plaintiff has been subject to unwelcome harassment.

       31.     Plaintiff was subjected to harassment based on her gender.
                                                4
 Case 1:19-cv-05717-DLI-JO Document 1 Filed 10/10/19 Page 5 of 11 PageID #: 5




       32.     The harassment was sufficiently severe or pervasive to alter the terms and

conditions of Plaintiff’s employment and create a discriminatorily abusive working

environment.

       33.     Defendant was aware of and is directly and vicariously responsible for such

hostile work environment.

       34.     To the extent Defendant made Human Resources complaint procedures available

to its employees, Plaintiff reasonably availed herself of those procedures.

       35.     Defendant failed to exercise reasonable care to prevent and correct promptly any

harassing behavior based on gender.

       36.     In taking the above described discriminatory actions, the Defendant acted with

malice and reckless indifference to Plaintiff’s rights pursuant to NYCHRL (Admin. Code § 8-

101 et seq.), giving rise to punitive damages as authorized by Admin. Code § 8-502.

       37.     As a direct and proximate result of Defendant’s aforementioned discriminatory

conduct, Plaintiff has suffered and will continue to suffer a loss of past and future income,

monetary damages, humiliation, severe emotional distress, mental anguish and suffering, and

physical consequences of the severe emotional distress and damage to her professional

reputation.

                          SECOND CLAIM FOR RELIEF
            (Sexual Harassment – Hostile Work Environment in Violation of
         New York City Human Rights Law, N.Y.C. Admin. Code § 8-101 et seq.)


       38.     Plaintiff realleges and incorporates by reference all previous paragraphs.

       39.     Plaintiff is female.
                                                 5
 Case 1:19-cv-05717-DLI-JO Document 1 Filed 10/10/19 Page 6 of 11 PageID #: 6




       40.     Plaintiff belongs to the group protected by NYCHRL § 8-101 et seq.

       41.     Defendant engaged in unlawful discriminatory practices as that term is defined

by the NYCHRL.

       42.     Defendant created and knowingly tolerated an abusive and hostile work

environment in which Plaintiff was discriminated against based on her gender.

       43.     Plaintiff has been subject to unwelcome harassment.

       44.     Plaintiff was subjected to harassment based on her gender.

       45.     The harassment was sufficiently severe or pervasive to alter the terms and

conditions of Plaintiff’s employment and create a discriminatorily abusive working

environment.

       46.     Defendant was aware of and is directly and vicariously responsible for such

hostile work environment.

       47.     To the extent Defendant made Human Resources complaint procedures available

to its employees, Plaintiff reasonably availed herself of those procedures.

       48.     Defendant failed to exercise reasonable care to prevent and correct promptly any

harassing behavior based on gender.

       49.     In taking the above described discriminatory actions, the Defendant acted with

malice and reckless indifference to Plaintiff’s rights pursuant to NYCHRL (Admin. Code § 8-

101 et seq.), giving rise to punitive damages as authorized by Admin. Code § 8-502.

       50.     As a direct and proximate result of Defendant’s aforementioned discriminatory

conduct, Plaintiff has suffered and will continue to suffer a loss of past and future income,

                                                 6
 Case 1:19-cv-05717-DLI-JO Document 1 Filed 10/10/19 Page 7 of 11 PageID #: 7




monetary damages, humiliation, severe emotional distress, mental anguish and suffering, and

physical consequences of the severe emotional distress and damage to her professional

reputation.

                               THIRD CLAIM FOR RELIEF
 (Retaliation in Violation of New York City Human Rights Law, N.Y.C. Admin. Code § 8-
                                        101 et seq.)


        51.   Plaintiff realleges and incorporates by reference all previous paragraphs.

        52.   By objecting to discrimination based on gender, Plaintiff engaged in a protected

activity.

        53.   By complaining about discrimination and sexual harassment based on gender,

Plaintiff engaged in an activity protected by New York City Human Rights Law.

        54.   Defendant was aware that Plaintiff had engaged in the protected activity of

complaining about discrimination based on gender.

        55.   Defendant took an adverse employment action against Plaintiff and materially and

adversely changed the terms and conditions of her employment.

        56.   A causal connection exists between Plaintiff’s complaints about discrimination

based on gender the adverse employment action Defendant took.

        57.   Defendant’s retaliatory acts immediately followed Plaintiff’s complaints for

violations of New York State Labor Law and are in direct violation of Plaintiff’s rights under

New York City Human Rights Law, N.Y.C. Admin. Code § 8-101 et seq.

        58.   Plaintiff engaged in the protected activity of complaining to her employer

regarding issues of harassment and discrimination based on gender. A causal link exists between
                                               7
 Case 1:19-cv-05717-DLI-JO Document 1 Filed 10/10/19 Page 8 of 11 PageID #: 8




the protected activity and adverse employment action as Defendant knew of Plaintiff’s activities

and complaints, and Defendant’s retaliatory acts were a direct result of such complaints.

        59.     As a direct and proximate result of Defendant’s conduct, Plaintiff has suffered

irreparable injuries and damages.

        60.     Plaintiff seeks relief as provided by New York City Human Rights Law, N.Y.C.

Admin. Code § 8-101 et seq., including, without limitation backpay for lost wages, bonuses

and/or other guaranteed or earned compensation, or diminishment, loss of other benefits, and any

and all such legal or equitable relief as may be appropriate to effectuate for purposes of New

York City Human Rights Law, N.Y.C. Admin. Code § 8-101 et seq., including but not limited to

compensatory damages for mental anguish and emotional distress and other injuries incurred as a

result of the retaliation.

        61.     As Defendant’s retaliatory actions, including but not limited to the dismissal of

Plaintiff, were willful, malicious, and/or with conscious disregard of Plaintiff's statutorily

protected rights, Plaintiff is entitled to an award of punitive damages.

        62.     Plaintiff also requests damages for such additional relief as justice may require,

together with costs, attorney fees, pre-judgment interest, post-judgment interest, and other

appropriate relief as the Court may grant in this action.

                                FOURTH CLAIM FOR RELIEF
                                       (TITLE VII)


        63.     Plaintiff repeats and re-alleges each and every allegation set forth in the

preceding paragraphs, as if fully set forth herein.

                                                  8
 Case 1:19-cv-05717-DLI-JO Document 1 Filed 10/10/19 Page 9 of 11 PageID #: 9




        64.    At all times relevant to this Complaint, Defendant was and is an employer within

the meaning of Title VII.

        65.    Pursuant to Title VII, it is unlawful to discriminate against an employee because

of gender.

        66.    Plaintiff is a member of a protected class.

        67.    Defendant engaged in unlawful discriminatory practices as Title VII defines that

term.

        68.    As a result of such conduct by the Defendant, Plaintiff has suffered damages and

is entitled to back pay, front pay, and compensatory damages for, among other things, emotional

trauma and the physical consequences thereof suffered by Plaintiff as a consequence of the

Defendant’s illegal conduct.

        69.    Defendant’s discriminatory treatment of plaintiff was willful and/or in reckless

disregard of Plaintiff’s rights protected by the Title VII, due to which Plaintiff is entitled to an

award of punitive damages against Defendant.

                                  FIFTH CLAIM FOR RELIEF
                               (Retaliation in Violation of Title VII)

        70.    Plaintiff repeats and re-alleges each and every allegation set forth in the

preceding paragraphs, as if fully set forth herein.

        71.    Title VII, specifically 42 U.S.C. § 2000e-3, makes it unlawful for an employer to

discriminate against an employee who has opposed an unlawful employment practice or has

assisted or participated in another employee’s claim of discrimination.


                                                  9
Case 1:19-cv-05717-DLI-JO Document 1 Filed 10/10/19 Page 10 of 11 PageID #: 10




       72.     Plaintiff engaged in the protected activities of complaining about disparate

treatment and by filing complaints with Defendant.

       73.     A causal link exists between Plaintiff’s engagement in the protected activities and

the adverse actions she suffered, including but not limited to her non-renewal, as Defendant

knew of Plaintiff’s activities and complaints, and Defendant’s retaliatory acts were a direct result

of such activities and complaints.

       74.     As a result of such conduct by the Defendant, Plaintiff has suffered damages and

is entitled and is entitled to back pay, front pay, and compensatory damages for, among other

things, emotional trauma and the physical consequences thereof suffered by Plaintiff as a

consequence of the Defendant’s illegal conduct.

       75.     Defendant’s retaliatory treatment of plaintiff was willful and/or in reckless

disregard of Plaintiff’s federally protected rights, due to which Plaintiff is entitled to an award of

punitive damages against Defendant.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for the following relief on all Claims for Relief:

       A.      Damages in an amount to be determined at trial;

       B.      All compensatory and economic damages;

       C.      Emotional damages;

       D.      All reasonable expenses incurred by Plaintiff, including court costs and

reasonable and necessary attorney fees, including attorney’s fees as provided by statutes, and

other relief, both in law and equity, to which Plaintiff may show herself justly entitled;

                                                 10
Case 1:19-cv-05717-DLI-JO Document 1 Filed 10/10/19 Page 11 of 11 PageID #: 11




       E.      All punitive and statutory damages authorized by law;

       F.      Pre-judgment and post-judgment interest; and

       G.      Such further relief as the Court finds just and proper.


                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a jury trial on all causes of action and claims with respect to

which she has a right.



       Dated: October 10, 2019                 Respectfully submitted,

                                               KRAKOWER DICHIARA LLC

                                               By: s/ Michael R. DiChiara

                                               Michael R. DiChiara
                                               77 Market Street, Suite 2
                                               Park Ridge, NJ 07656
                                               T: (201) 746-6303
                                               F: (347) 765-1600

                                               Attorneys for Plaintiff




                                                11
